MacIntyre, J.,
dissenting. I agree with the majority that the judge properly overruled the demurrers to both counts of the petition, but am of the opinion that the liability of the defendant was a jury question. T. II. Sheridan testified, in part: “I am a former locomotive engineer. I was employed as a locomotive engineer around forty-five years. I have had experience in practically all kinds of locomotives and -all kinds of operations of trains. If a train is traveling at six or eight miles per hour, and in the train is the engine and tender and two empty box-cars, and it is traveling on practically a level track, by using the brake in emergency it ought to be stopped in about six or eight feet.” Hoyt *246J. Slate testified, in part: "Will Blanton was on the step of the forward end of the rear box-car . . before he swung off. He was about the distance of two box-cars from the crossing before he swung off — one or two box-cars, something like that, I wouldn’t say just exactly. As he swung off he ran ahead of the train. As to how far ahead of the train he got by the time he reached the edge of the pavement, I would say about twenty feet. As he approached the pavement he started flagging. . . There .was an automobile approaching from the north. . . He was looking towards the automobile. He was throwing his hand towards the automobile and towards the ground. I would say that he was doing it as fast as he could.” G. B. Brown, the engineer oil the train in question, testified, in part: “I had traveled over that crossing a number of times. I have been on that run thirty-two years. I knew there wasn’t a regular crossing flagman stationed there. Mr. Blanton was in full view of me from the time he got off the train until the time he was struck.” It is perfectly apparent that the jury had the right to conclude that the engineer knew that he was approaching a “blind crossing;” that he saw the deceased “throw his hand towards the automobile and towards the ground . . as fast as he could” as "he approached the pavementand that the engineer could have slowed down or stopped the train in time to avoid injuring the deceased after he saw the latter wave his hand as fast as he could towards the automobile as "he approached the pavement.” Under the peculiar facts of this case I do not think that it can be held that the deceased “assumed the risk.” See the authorities cited in the majority opinion. Again, since contributory negligence does not bar a recovery under the employer’s liability act, and since questions of negligence are ordinarily left for the jury to solve, I am of the opinion that the jury had the right to conclude, under the rather unusual situation presented, that the engineer was negligent in failing to stop the train before it reached the crossing. Therefore I differ from the view of my brethren that the court erred in overruling the general grounds of the motion for new trial.